Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response traverses the103 rejection over Leinweber in view of McKernan, on pages 4-7 of the remarks mailed 06/11/ 2021. The response was thoroughly reviewed and found persuasive, thus, the rejection was removed.
Claims 8-10, 13-14 and 17 are pending and they are under the examination. 
Claim Rejections - 35 USC § 112 (Indefiniteness)
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 8-10, 13-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation " (d) detecting said nucleic acid collected in c)” in the claim 8 (c).  There is insufficient antecedent basis for this limitation in the claim because the method step (c) does not recite collecting the nucleic acid. 


Claim Rejections - 35 USC § 103 (New Ground)
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 8-10, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leinweber (Leinweber and Diggins, Pub. No.: US 2012/0003710 A1, Publication date of 05 January 2012), as evidenced by Martin et al. (Cancer Letters; 2010; 291:142–149).
claim 8, claim recites “a) mixing a solution containing a carboxylic acid and/or a salt thereof, a cerium oxide support and a sample containing a nucleic acid having a higher order structure to adsorb said nucleic acid to said cerium oxide support”. In this regard, the specification discloses that the method of mixing the cerium oxide support with the sample containing nucleic acid and mixing time are not particularly limited (para 0061). Furthermore, the specification discloses that “a sample containing a carboxylic acid and a nucleic acid may be mixed in advance and then mixed with a cerium oxide support, or a carboxylic acid and a cerium oxide support may be mixed in advance and then mixed with a sample containing a nucleic acid” (para 0060). Thus, this encompasses that the mixing step is performed via mixing of a carboxylic acid and/or a salt thereof with a cerium oxide support in advance; and then mixing with a sample that contains a nucleic acid. This also encompasses when the mixing step is performed via mixing a mixture containing a sample that has a nucleic acid and a carboxylic acid; and then that mixture with a cerium oxide support
The disclosure of the specification also describes the method of mixing the cerium oxide support with the sample containing a nucleic acid is not particularly limited, for example, pipetting or mixing by inversion, or using an instrument such as a mixer or vortex; and the mixing time is not particularly limited, for example, 1 minutes, or a longer time (see para 0061). The specification also discloses using a column packed with the support (e.g. cerium oxide support) and passing through a sample containing the nucleic acid (para 0061). This exemplifies a type of mixing by mixing the support and the sample containing nucleic acid. 

With regard to mixing and separating method steps of claim 8, Leinweber teaches a method of mixing a sample and nanoparticles (i.e. the “sample” is the mixture of nucleic acids from the urine and nanoparticles) with a solution containing a carboxylic acid. For example, first, Leinweber teaches mixing urine containing a nucleic acid with a nanoparticles suspension (see para 0005, para 0047-48, para 0051-0052, para 0057, para 0060-0068, para 0080, Table 1). 
Particularly, Leinweber teaches mixing urine with the nanoparticle suspension (i.e. the sample), and performing subsequence processing of the sample either for nucleic acid isolation process; or storage or transport the sample (see para 0060, 0063). 
For storage or transport, Leinweber teaches mixing propanol solution to above mixture (e. g. a pellet of nanoparticles with nucleic acids), performing centrifugation or by gravity to settle the pellet, removing the excess alcohol, and air-drying the pellet (para 0060). In paragraph 60, Leinweber teaches that this mixture is a “sample.”  This “sample” is a mixture of nucleic acid and nanoparticles. Then, Leinweber teaches mixing mixture nucleic acid sample and nanoparticleswith a solution containing extraction buffer for digestion reaction, whereas the extraction buffer contains EDTA (para 0060, para 0066, para 0068). This exemplifies a mixture of nucleic acid sample, nanoparticles, and EDTA, whereas EDTA is carboxylic acid (see specification para claim 14). Leinweber teaches mixing the mixture with gentle vortexing (see para 0066-0068). At this point, the teachings of Leinweber show having a solution with the sample containing a nucleic acid and nanoparticles; and carboxylic acid. Taken together, the above process are considered mixing a solution containing a carboxylic acid (i.e. EDTA) and a sample that contains both nucleic acid and nanoparticles support (e.g. cerium oxide support). Leinweber also teaches having nucleic acids-nanoparticles complexes from the method, this indicates adsorbing the nucleic acid to the nanoparticles (e.g. cerium oxide support) (see para 60, para 0066-0068, claims 1-6 and 11, 13, 14-15). 
With regard to “separating” method step”, Leinweber teaches that the digestion method step for the samples take about 1 hour or 10 minutes depending on the temperature used (see para 0066). After the digestion reaction method step, Leinweber teaches adding propranolol to the mixture to precipitate nucleic acids onto the nanoparticle, allowing the nanoparticles and nucleic acids settle into a pellet by gravity or centrifugation, and nucleic acids (e.g. DNA) bound to the nanoparticles can be sorted or eluted or concentrated for further analysis (see 0060). This indicates having the situation of “separating said cerium oxide support on which said nucleic acid was adsorbed from the mixture obtained in a)”.
Leinweber also teaches adding lithium chloride at the end of above reaction mixture and mixing with propanol (see para 0066). In addition, Leinweber teaches the above samples were either centrifuged or allowed to settle through gravity and propanol was added to it to evaporate to collect nanoparticles containing nucleic acids (see para 0067). 
claim 8, claim recites “isolating said nucleic acid from cerium oxide support with nucleic acid obtained in b) by adding an eluent, d) detecting said nucleic acid collected in c) by a hybridization reaction or a nucleic acid amplification reaction”.
Leinweber teaches that the DNA bound to the nanoparticles can be stored or eluted for further analysis after performing the method steps, described above (see para 0060, 0066-0068). For this isolation method step, Leinweber teaches using isopropanol to isolate DNA and eluting DNA with 10M Tris buffer (see para 0067-0068) (Limitation of claim 17). 
For detecting method step, Leinweber teaches performing detecting the quality of DNA using amplification technique (e.g. PCR) or hybridization reaction (e.g. high throughput genomic microarray) (para 0069, para 0118) (also see para 0067,0069-00790083. Thus, Leinweber teaches the method step of detecting by a hybridization reaction or a nucleic acid amplification reaction”. Furthermore, the teachings of Leinweber indicate performing the method in detecting nucleic acid having higher order structure. Leinweber teaches detecting transrenal DNA (trDNA); DNA from pathogens, DNA from cancers (e.g. DNA from lung tumors), donor DNA from transplant patients and transrenal fetal DNA in the urine (para 0004, para 0096-0098, para 0100, para0105); microRNA from cancers or neurodegenerative diseases (e.g. urologic cancer, Alzheimer’s, Parkinson disease, Prion disease, Huntington disease) (para 0133, 0116-0120, also see para 0130). For example, mismatch DNA can be observed in cancers having base-base mismatches and loop structure (e.g. prostate cancer) due to 
With regard to claim 8, Leinweber does not exemplify mixing a solution containing a carboxylic acid, a metal oxide support and a sample containing a nucleic acid, wherein the solid support is cerium oxide. However, Leinweber teaches the use of cerium oxide as a material useful as the nanoparticles in the method (see para 0049-0053). Leinweber further teaches the density of cerium oxide that is 7.1 g/cm3 (Table 1). Leinweber also teaches preferable densities of the nanoparticles to be used in the method, for example, a density between about 2 and about 7.5 (para 0053).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified of Leinweber, so as to have mixed all three components (i.e. a solution containing a carboxylic acid, a cerium oxide support and a sample containing a nucleic acid) together. Leinweber teaches mixing all three together when it teaches mixing a matrix of biomolecules and nanoparticles (i.e. the sample) is digested with a solution containing 10mM EDTA (see para 60). This is the method step of the mixing required by the claim. EDTA is carboxylic acid. Leinweber teaches the use cerium oxide as a material useful as the nanoparticles in the method (see para 0051-0053, Table 1), thus, it would have been obvious to have used cerium oxide nanoparticles in the method. Furthermore, the teachings of Leinweber evidence obtaining having nucleic acids of higher order structure via performing the method, for example, tranrenal DNA, double stranded DNA, cell-free DNA, microRNA, and mRNA in biological samples from cancers and diseases; and using these DNA and RNA for further PCR assay (also see para 0004, 0047, 0096-0101, 0111-0118). Therefore, it 
With regard to claims 9-10 and 13, claims are directed to detecting “nucleic acid having a higher order structure”. With regard to claim 9, which depends from claim 8, the claim recites “wherein said nucleic acid having a higher order structure has any of: a higher order structure having a basic structure of a base pair formation other than a base pair formation of A and T (U) pairing and G and C pairing, a higher order structure having a basic structure of a non-formation of A and T (U) base paring and G and C base paring, and a higher order structure formed as a result of distortion in the double helix structure having a basic structure of a base pair formation of A and T (U), and G and C” . With regard to claims 10 and 13, which depend from claims 8 and 9, respectively, the claims recite “wherein said nucleic acid having a higher order structure has any of: mismatch structure, bulge structure, loop structure, hairpin structure, dangling end structure, pseudoknot structure, branch structure, quadruplex structure, octaplex structure, triplex structure, and circular structure”. As described above, Leinweber teaches detecting transrenal DNA, DNA from pathogens, DNA from cancers, donor DNA from transplant patients, transrenal fetal DNA in the urine, microRNA from cancers or neurodegenerative diseases (see para 0004, 0096-0098, 0100, 0105, 0130, 0133, 0116-0120). This exemplifies detecting nucleic acid having higher order structure in the method (see above).

s 8-10, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (Xie et al. Pub. No.: US 2006/0166190 A1, publication date of 27 July 2006), in view of Leinweber (Leinweber and Diggins, Pub. No.: US 2012/0003710 A1, Publication date of 05 January 2012), as evidenced by Pignatelli (Pignatelli et al. Journal of Clinical Laboratory Analysis; 1995; 9:138-140) and Martin et al. (Cancer Letters; 2010; 291:142–149).
Xie teaches a method for amplifying a nucleic acid from a target cell or virus using inter alia, binding between a target cell, cellular organelle or virus with a magnetic microbead (abstract, para 0004). Xie teaches the method comprises contacting a sample containing or suspected of containing a target cell or virus with a magnetic microbead; allowing said target cell or virus, if present in said sample, to bind to said magnetic microbead to form a conjugate between said target cell or virus and said magnetic microbead; separating said conjugate from other undesirable constituents via a magnetic force to isolate said target cell or virus from said sample; releasing a nucleic acid from said cell-microbead or virus microbead conjugate to form a nucleic acid-microbead conjugate; and applying said nucleic acid-microbead conjugate to a nucleic acid amplification system to amplify said nucleic acid from said target cell or virus (para see para 0006, para 0004). 
	Xie teaches performing the method for a numbers of samples or liquid samples including a biological fluid (e.g. urine, blood, plasma) (see para 0027, 0025, 0038, 0057). Further, Xie teaches performing the method to detect target biological molecules (i.e. nucleic acids) from the whole blood using magnetic microbeads (see para 0057, 0069, Examples 1-4, para 0093-0100). Xie teaches the method of mixing a solution 
Particularly, Xie teaches the method of detecting DNA from human whole blood sample that comprises using the blood obtained from human anticoagulated with ACD (Example 3, para 0099), whereas ACD (acid-citrate dextrose) contains sodium citrate (abstract, p 138 col 2 para 3 in Pignatelli). Sodium citrate is a sodium salt of carboxylic acid. Thus, this exemplifies a solution containing a biological sample and carboxylic acid-salt. Xie teaches mixing magnetic microbeads which are suspended in Tris EDTA buffer and a biological sample which is anticoagulated blood mixed with Na2EDTA in a tube by vortexing and incubating to form the conjugates containing microbead-DNA (see para 0099-0100). Xie teaches using metal oxide particles for magnetic microbeads (para 0034, para 0039). This exemplifies mixing a solution containing a carboxylic acid (i.e. EDTA) and/or carboxylic acid-salt (i.e. sodium citrate in ACD or Na2EDTA), a metal oxide microbead support and a blood sample containing nucleic acid. (Limitation of claim 14)
	Furthermore, Xie teaches the method step of “separating and isolating” as described above (see para 0004-0006). For example, Xie teaches immobilizing the magnetic microbead-DNA-anti-DNA conjugates from the mixture and discarding the supernatant; adding Tris-EDTA buffer to the conjugates to elute DNA (para 0099) (Limitation of claim 17). Xie teaches that the eluted DNA was added into a PCR system for further amplification (see para 0099), indicating having a nucleic acid amplification reaction or a hybridization reaction. Xie teaches detecting HLA-A allele gene in PCR assays, a complex moiety (e.g. nucleic acid-protein), circular DNA in bacteria, double claim 10)
With regard to claim 8, Xie does not teach using cerium oxide support in the method, although Xie teaches using metal oxide particles. 
Leinweber teaches a method of isolating biomolecules (e.g. nucleic acids, DNA, RNA, protein) from biological samples using nanoparticles (e.g. cerium oxide nanoparticles), and the use of nanoparticles in the collection, concentration, isolation and storage of biomolecules (e.g. nucleic acid) from a biological fluid (abstract, para 0003-0005, 0047,0051-0052, 0060 and Table 1). Particularly, Leinweber teaches the use of metal oxide particles including cerium oxide as a material useful as the nanoparticles to isolate nucleic acids from the biological sample in the method (see para 0049-0053, Table 1). Leinweber also teaches preferable densities of the nanoparticles to be used in the method, for example, a density between about 2 and about 7.5 (para 0053), whereas the density of cerium oxide is 7.1 g/cm3 (Table 1). In addition, Leinweber teaches mixing a sample containing a nucleic acid and nanoparticles (e.g. cerium oxide nanoparticles) with EDTA to detect a nucleic acid having a higher order structure (see para 0004, 0047, 0051-0052, 0060, 0096-0098, 0100, 0105, 0130, 0133, and 0116-0120). Leinweber also teaches having nucleic acids-nanoparticles complexes from the method, this indicates adsorbing the nucleic acid to the nanoparticles (e.g. cerium oxide support) (see para 60, para 0066-0068, claims 1-6 and 11, 13, 14-15).
 Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have substituted using cerium oxide 
With regard to claims 9-10 and 13, claims are directed to detecting “nucleic acid having a higher order structure”. With regard to claim 9, which depends from claim 8, the claim recites “wherein said nucleic acid having a higher order structure has any of: a higher order structure having a basic structure of a base pair formation other than a base pair formation of A and T (U) pairing and G and C pairing, a higher order structure having a basic structure of a non-formation of A and T (U) base paring and G and C base paring, and a higher order structure formed as a result of distortion in the double claims 10 and 13, which depend from claims 8 and 9, respectively, the claims recite “wherein said nucleic acid having a higher order structure has any of: mismatch structure, bulge structure, loop structure, hairpin structure, dangling end structure, pseudoknot structure, branch structure, quadruplex structure, octaplex structure, triplex structure, and circular structure”. 
Xie teaches detecting HLA-A allele gene in PCR assays, a complex moiety (e.g. nucleic acid-protein), circular DNA in bacteria, double stranded RNA or RNA or double stranded DNA in virus and DNA intermediate in virus (para 0008, 0014, 0020, 0024, 0038, 0099). This shows detecting nucleic acid having a higher order structure. Furthermore, the teachings of Leinweber evidence obtaining having nucleic acids of higher order structure via performing the method, for example, tranrenal DNA, double stranded DNA, cell-free DNA, microRNA, and mRNA in biological samples from cancers (e.g. lung cancer, urological cancer) and diseases (e.g. neurodegenerative diseases); and using these DNA and RNA for further PCR assay (also see para 0004, 0047, 0096-0101, 0105, 0111-0120, 0130, 0133, ). Leinweber also teaches detecting prion protein in a biological sample (see para 0130) (e.g. misfolded form of prion protein). The protein folding is well known in the art that it can be a DNA protein folding of long double-stranded nucleotide chains coil themselves into double helices and polypeptide chain folding. This shows detecting nucleic acid having higher order structure in the method. For example, mismatch DNA can be observed in cancers having base-base mismatches and loop structure (e.g. prostate cancer) due to loss of mismatch repair 
7.	Claims 8-10, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over in Leinweber (Leinweber and Diggins, Pub. No.: US 2012/0003710 A1, Publication date of 05 January 2012), as applied to claims 8-10, 13-14 and 17 above, in view of Kim (Kim et al. Chem. Commun.; 2014; 50; 9577-9580), as evidenced by Martin et al. (Cancer Letters; 2010; 291:142–149).
The teachings of Leinweber, as applied to claims 8-10, 13-14 and 17 described above, are fully incorporated here.
With regard to claim 8, Leinweber teaches using metal oxide nanoparticles including cerium oxide nanoparticles in the method (see above, para 0052 and Table 1). Leinweber does not exemplify mixing a solution containing a carboxylic acid, a metal oxide support and a sample containing a nucleic acid, wherein the solid support is cerium oxide. However, Leinweber teaches the use cerium oxide as a material useful as the nanoparticles in the method (see para 0052-0053). Leinweber further teaches the density of cerium oxide that is 7.1 g/cm3 (Table 1) and the preferable densities of the nanoparticles to be used in the method, for example, a density between about 2 and about 7.5 (para 0053).
Additionally, Kim provides insights of the properties of cerium oxide nanoparticles in detecting nucleic acids (see p 9577 col 1 para1 and col 2 para 3 through p 9578 col 1 para 1-2, Scheme 1). Kim teaches using cerium oxide nanoparticles to absorb nucleic acids and having different absorption spectra obtained from an assay comprised of 
Kim teaches mixing a sample containing the target DNA (that is subjected to PCR amplification) with cerium oxide nanoparticles (see p 9578 col 1 para1, pages 8-9 of the supplemental information). Kim teaches that target DNA will quickly adsorb on the surface of cerium oxide nanoparticles owing to electrostatic interactions between the negatively charged phosphate backbone and the positively charged surface of the nanoparticles (see p 9578 col 1 para1). Further, Kim teaches how to distinguish having target DNA on cerium oxide nanoparticles or not have target DNA on cerium oxide nanoparticles even by naked eye (see p 9578 col 1 para1). Specifically, Kim teaches mixing target DNA (i.e. PCR products of DNA) with cerium oxide nanoparticles solution that contains acetic acid (i.e. carboxylic acid), and sodium acetate buffer (i.e. carboxylic acid-salt) and incubating above solution at room temperature for 1 min; separating the cerium oxide nanoparticles form the solution by centrifugation (page 9 para 2 of supplemental information). Taken together, this exemplifies the method of mixing a solution containing a carboxylic acid and/or a salt thereof, a cerium oxide nanoparticles and a sample containing a nucleic acid to adsorb the nucleic acid to the cerium oxide nanoparticles in the method. 
 Furthermore, Kim teaches using the method in diagnosing C. trachomatis using a human urine sample and suggest to use the method to detect single nucleotide polymorphisms coupled with allele-specific PCR (p 9579 col 2 lower). Kim teaches that “Cerium oxide nanoparticles (CeO2 NPs) have been shown to promote rapid oxidation reactions of various organic substrates that generate colored products without the need 2O2). By employing CeO2 NPs, color generation takes place very rapidly within a few minutes, whereas other enzyme-like nanoparticles usually require several tens of minutes for color signal development” (p 9577 col 2 para 3, Figure 1-2).
Therefore, it would have been prima facie obvious to one having ordinary skills in the art before the effective filing date to have modified the method of Leinweber, so as to have used cerium oxide nanoparticles to adsorb nucleic acids, as taught by Kim. Kim teaches mixing all three components (i.e. a solution containing carboxylic acid and/or carboxylic-acid salt, cerium oxide nanoparticles, and a sample containing DNA) together in the method. Furthermore, Kim evidences the use of cerium oxide nanoparticles to adsorb nucleic acids in the sample, which is not exemplified in the method of Leinweber although of Leinweber teaches cerium oxide nanoparticles as useful nanoparticles in nucleic acid isolation. Kim teaches that the use of cerium oxide nanoparticles provides many advantages features including accurate quantification of target DNA, high sensitivity and specificity, and relatively short processing time (p 9577 col 1 para 1). Thus, it would have been obvious to one of ordinary skill in the art to have used the cerium oxide nanoparticles, as taught by Kim in in the method of isolating nucleic acids, as taught by Leinweber, so as to get adsorbed nucleic acids in the cerium oxide nanoparticles. 
Response to Argument
The response traverses the103 rejection over Leinweber in view of McKernan, on pages 4-7 of the remarks mailed 06/11/ 2021. The response was thoroughly reviewed 
	The declaration mailed on 06/11/2021 is thoroughly reviewed and considered, however not found persuasive because the declaration is not sufficient to overcome the new rejections. The citied prior art teach all the limitations of instant claims which are clearly addressed in the rejection. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JULIET C SWITZER/                Primary Examiner, Art Unit 1634                                                                                                                                                                                        /W.T.J./                Examiner, Art Unit 1634